Exhibit 10.1

EXECUTION COPY

 

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of February 11, 2011

among

Seahawk Drilling, Inc.,

as the Borrower,

D. E. Shaw Direct Capital Portfolios, L.L.C.,

as the Administrative Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND ACCOUNTING MATTERS   

Section 1.01

   Terms Defined Above      1   

Section 1.02

   Certain Defined Terms      1   

Section 1.03

   Terms Generally; Rules of Construction      17   

Section 1.04

   Accounting Terms and Determinations; GAAP      18       ARTICLE II       THE
LOANS   

Section 2.01

   Commitments      18   

Section 2.02

   Loans      18   

Section 2.03

   Requests for Loans      19   

Section 2.04

   Funding of Loans      20   

Section 2.05

   Termination of Aggregate Maximum Commitments      20       ARTICLE III      
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES   

Section 3.01

   Repayment of Loans      20   

Section 3.02

   Interest      20   

Section 3.03

   Prepayments      21   

Section 3.04

   Fees      22       ARTICLE IV       PAYMENTS   

Section 4.01

   Payments by the Borrower      22   

Section 4.02

   Application of Insufficient Payments      23       ARTICLE V       INCREASED
COSTS AND TAXES   

Section 5.01

   Increased Costs      23   

Section 5.02

   Taxes      24   

Section 5.03

   Mitigation Obligations      25       ARTICLE VI       CONDITIONS PRECEDENT   

Section 6.01

   Effective Date      25   

Section 6.02

   Each Loan      27       ARTICLE VII       REPRESENTATIONS AND WARRANTIES   

Section 7.01

   Organization; Powers      28   

Section 7.02

   Authority; Enforceability      28   

Section 7.03

   Approvals; No Conflicts      29   

 

i



--------------------------------------------------------------------------------

          Page  

Section 7.04

   Financial Condition; No Material Adverse Change      29   

Section 7.05

   Litigation      29   

Section 7.06

   Environmental Matters      30   

Section 7.07

   Compliance with the Laws and Agreements; No Defaults      31   

Section 7.08

   Investment Company Act      31   

Section 7.09

   Taxes      31   

Section 7.10

   ERISA      32   

Section 7.11

   Disclosure; No Material Misstatements      32   

Section 7.12

   Insurance      33   

Section 7.13

   Restriction on Liens      33   

Section 7.14

   Subsidiaries      33   

Section 7.15

   Location of Business and Offices      33   

Section 7.16

   Properties; Titles, Etc.      34   

Section 7.17

   Maintenance of Properties      34   

Section 7.18

   Swap Agreements      35   

Section 7.19

   Use of Loan Proceeds      35   

Section 7.20

   Foreign Corrupt Practices      36   

Section 7.21

   Citizenship      36   

Section 7.22

   Security Interests; Bank Accounts      36       ARTICLE VIII      
AFFIRMATIVE COVENANTS   

Section 8.01

   Financial Statements; Ratings Change; Other Information      37   

Section 8.02

   Notices of Material Events      39   

Section 8.03

   Existence; Conduct of Business      40   

Section 8.04

   Payment of Obligations      40   

Section 8.05

   Performance of Obligations under Loan Documents      41   

Section 8.06

   Operation and Maintenance of Properties      41   

Section 8.07

   Insurance      41   

Section 8.08

   Books and Records; Inspection Rights      45   

Section 8.09

   Compliance with Laws      45   

Section 8.10

   Environmental Matters      45   

Section 8.11

   Further Assurances      46   

Section 8.12

   Additional Collateral; Additional Guarantors      47   

Section 8.13

   ERISA Compliance      47   

Section 8.14

   DIP Orders      47   

Section 8.15

   Chapter 11 Cases      48   

Section 8.16

   Operation of Rigs      49   

Section 8.17

   Post-Closing Requirements      51       ARTICLE IX       NEGATIVE COVENANTS
  

Section 9.01

   Debt      52   

Section 9.02

   Liens      53   

Section 9.03

   Restricted Payments      53   

Section 9.04

   Investments, Loans and Advances      54   

Section 9.05

   Nature of Business; Foreign Operations      55   

 

ii



--------------------------------------------------------------------------------

          Page  

Section 9.06

   Limitation on Leases      55   

Section 9.07

   Proceeds of Notes      55   

Section 9.08

   ERISA Compliance      55   

Section 9.09

   Sale or Discount of Receivables      56   

Section 9.10

   Mergers, Etc.      56   

Section 9.11

   Sale of Properties      56   

Section 9.12

   Environmental Matters      56   

Section 9.13

   Transactions with Affiliates      57   

Section 9.14

   Subsidiaries      57   

Section 9.15

   Changes in Accounting Policies, etc.      57   

Section 9.16

   Negative Pledge Agreements; Dividend Restrictions      57   

Section 9.17

   Amendment of Material Contracts, etc.      57   

Section 9.18

   Swap Agreements      58   

Section 9.19

   Operation of Rigs      58   

Section 9.20

   Certain Bankruptcy Court Matters      59   

Section 9.21

   Budget      59   

Section 9.22

   Deposit Accounts      60   

Section 9.23

   Press Releases      60       ARTICLE X       EVENTS OF DEFAULT; REMEDIES   

Section 10.01

   Events of Default      60   

Section 10.02

   Remedies      62       ARTICLE XI       THE ADMINISTRATIVE AGENT   

Section 11.01

   Appointment; Powers      63   

Section 11.02

   Duties and Obligations of Administrative Agent      63   

Section 11.03

   Action by Administrative Agent      64   

Section 11.04

   Reliance by Administrative Agent      64   

Section 11.05

   Subagents      65   

Section 11.06

   Resignation or Removal of Administrative Agent      65   

Section 11.07

   Administrative Agent as a Lenders      65   

Section 11.08

   No Reliance      65   

Section 11.09

   Administrative Agent May File Proofs of Claim      66   

Section 11.10

   Authority of Administrative Agent to Release Collateral and Liens      67   
   ARTICLE XII       MISCELLANEOUS   

Section 12.01

   Notices      67   

Section 12.02

   Waivers; Amendments.      67   

Section 12.03

   Expenses, Indemnity; Damage Waiver      68   

Section 12.04

   Successors and Assigns      71   

Section 12.05

   Survival; Revival; Reinstatement      72   

Section 12.06

   Counterparts; Integration; Effectiveness      72   

Section 12.07

   Severability; Conflicts      73   

 

iii



--------------------------------------------------------------------------------

          Page  

Section 12.08

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      73   

Section 12.09

   Headings      75   

Section 12.10

   Confidentiality      75   

Section 12.11

   Interest Rate Limitation      76   

Section 12.12

   EXCULPATION PROVISIONS      77   

Section 12.13

   No Third Party Beneficiaries      77   

Section 12.14

   USA Patriot Act Notice      77   

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Maximum Credit Amounts

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Security Instruments

Exhibit E

   Form of Assignment and Assumption

Schedule 7.05

   Litigation

Schedule 7.06

   Environmental Matters

Schedule 7.09

   Tax Matters

Schedule 7.14

   Subsidiaries and Partnerships

Schedule 7.16(e)

   Real Property

Schedule 7.16(f)

   Rigs

Schedule 7.18

   Swap Agreements

Schedule 7.22

   Bank Accounts

Schedule 9.01

   Existing Debt

Schedule 9.02

   Existing Liens

Schedule 9.04

   Investments

 

v



--------------------------------------------------------------------------------

THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of February 11, 2011 is
among: Seahawk Drilling, Inc., a corporation duly formed and existing under the
laws of the State of Delaware (the “Borrower”); each of the Lenders from time to
time party hereto; and D. E. Shaw Direct Capital Portfolios, L.L.C. (in its
individual capacity, “Direct Capital”), as trustee (for the purposes of the Rig
Mortgages, as described below) and administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. The Borrower and certain of its Subsidiaries are debtors-in-possession under
Chapter 11 of the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as
amended (the “Bankruptcy Code”) in cases (the “Chapter 11 Cases”) pending in the
United States Bankruptcy Court for the Southern District of Texas, Corpus
Christi Division or in another Bankruptcy Court acceptable to the Borrower and
the Administrative Agent (the “Bankruptcy Court”). The Borrower has requested
that the Lenders provide certain loans and extensions of credit (on a senior
super-priority secured basis) to the Borrower in connection with the Chapter 11
Cases in accordance with the provisions of this Agreement.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement and to the terms and conditions of
the DIP Orders.

A G R E E M E N T

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceptable Plan” means a Reorganization Plan which provides for full and final
payment of all the Indebtedness (in cash and in immediately available funds) on
(a) the effective date of a sale of all or substantially all of the Properties
of the Borrower and its Subsidiaries and the receipt of all cash consideration
with respect thereto in immediately available funds, or (b) the effective date
of such Reorganization Plan, that, in either event provides for an effective
date thereof no later than forty-five (45) days after the date of entry of the
Confirmation Order, and which is otherwise acceptable to the Administrative
Agent, in its discretion.

“Administrative Agent” has the meaning assigned to such term in the initial
paragraph hereof.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.05.

“Agreement” means this Debtor-in-Possession Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

“Assignment of Earnings” means an Assignment of Earnings among the Borrower, any
applicable Subsidiary, and the Administrative Agent (for the ratable benefit of
the Lenders), which Assignment of Earnings shall be in form and substance
satisfactory to the Administrative Agent.

“Assignment of Insurance” means an Assignment of Insurance among the Borrower,
any applicable Subsidiary, and the Administrative Agent (for the ratable benefit
of the Lenders), which Assignment of Insurance shall be in form and substance
satisfactory to the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bankruptcy Code” has the meaning assigned to such term in paragraph A. of the
Recitals.

“Bankruptcy Court” has the meaning assigned to such term in paragraph A. of the
Recitals.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the initial paragraph
hereof.

“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.03.

“Budget” means a detailed rolling 13-week cash flow budget on a consolidated
basis that includes, among other things, specific line items (which shall
include Professional Expenses) for each category of receipts and disbursements
as are requested by the Administrative Agent and

 

2



--------------------------------------------------------------------------------

consistent with the level of detail and the scope and nature as provided in the
Budget delivered pursuant to Section 6.01(m). The Budget shall be subject to the
Variances. The initial Budget and all updates, amendments and supplements
thereto shall be in form and substance acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Carve-Out” has the meaning assigned to such term in Section 8.15.

“Cash Collateral Order” means any order of the Bankruptcy Court in any Chapter
11 Case authorizing the use of cash collateral, as such order may be amended,
modified or revised from time to time.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $500,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Chapter 11 Cases” has the meaning assigned to such term in paragraph A. of the
Recitals.

“Claims” means any and all claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, awards, remedial response costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’, accountants’, consultants’ or

 

3



--------------------------------------------------------------------------------

paralegals’ fees and expenses), whether arising under or in connection with the
Loan Documents, any applicable law, or otherwise, that may now or hereafter be
suffered or incurred by a Person and whether suffered or incurred in or as a
result of any investigation, litigation, arbitration or judicial or non-judicial
proceeding, or any appeal related thereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property of any Loan Party that is subject to the Liens
existing and to exist under the terms of the Security Instruments, including
each of the Rigs.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the Maximum Credit
Amount of such Lender, as such commitment may be (a) modified from time to time
pursuant to Section 2.05 and (b) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04(a).

“Confirmation Order” means an order entered by the Bankruptcy Court confirming a
Reorganization Plan, which shall be in form and substance acceptable to the
Administrative Agent, in its discretion.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition other than this clause (g)) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services in consideration of
one or more advance payments; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt (as

 

4



--------------------------------------------------------------------------------

defined in the other clauses of this definition) of a partnership for which such
Person is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; and (l) Disqualified
Capital Stock. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” shall mean a three-party agreement among the
Administrative Agent, the Borrower (or any applicable Subsidiary) and the
relevant financial institution that serves as a depositary bank, which
three-party agreement shall be in form and substance satisfactory to the
Administrative Agent.

“DIP Orders” means, collectively, the Interim Order and the Final Order.

“Direct Capital” has the meaning assigned to such term in the initial paragraph
hereof.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding and all of the Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act

 

5



--------------------------------------------------------------------------------

of 1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action as to which the stay pursuant to the Chapter 11
Cases is effective; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action; (c)(i) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action; (ii) Liens arising out of crew’s wages, repairs,
supplies, towage, use of drydock or marine railway or necessaries, and other
similar maritime liens (other than those described elsewhere in this definition
of “Excepted Liens”), in any event, to the extent such Liens (whether or not
imposed by, or arising by operation of, law) are not covered under
Section 9.02(f) and to the extent such Liens arise in the ordinary course of
business and secure payment of obligations not more than 30 days past due or
which are being contested in good faith and, if necessary, by appropriate
proceedings diligently conducted (d) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution; provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (e) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or

 

6



--------------------------------------------------------------------------------

timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
Subsidiary or materially impair the value of such Property subject thereto;
(f) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;
(g) judgment and attachment Liens not giving rise to an Event of Default;
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (h) any Liens
(which are senior under applicable law to Liens granted in connection with
existing Debt) that are perfected (but not granted) after the Petition Date to
the extent such post-petition perfection is permitted under the Bankruptcy Code
and is approved by the Bankruptcy Court; (i) the Carve-Out; and (j) Liens for
damages arising from maritime torts which are covered by insurance and any
deductible applicable thereto, or in respect of which a bond or other security
has been posted on behalf of the relevant Loan Party with the appropriate court
or other tribunal to prevent the arrest or secure the release of the Rig from
arrest, unless any such Lien is being contested in good faith and by appropriate
proceedings or other acts by the relevant Loan Party, and such Loan Party shall
have set aside on its books adequate reserves with respect to such Lien and so
long as such deferment in payment shall not subject the applicable Rig to sale,
forfeiture or loss; provided that Liens described in clauses (a) through (d) and
(j) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) taxes imposed
on (or measured by) its net income or profits (however denominated) or franchise
taxes imposed on it by the United States of America or such other jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in the immediately preceding subclause (a).

“Exit Fees” means the fees payable by the Borrower pursuant to the provisions of
Section 3.04(b).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Final Order” means a final order entered by the Bankruptcy Court in the Chapter
11 Cases after a final hearing based on the standards prescribed in Bankruptcy
Rule 4001(c) and other applicable law and that has not been reversed, modified,
amended or stayed, which final order shall (a) approve all aspects of the
Transactions including, without limitation, the administrative expense
super-priority of and the existence and priority of all liens securing the

 

7



--------------------------------------------------------------------------------

Loan Documents, and the rights, remedies and obligations thereunder, (b) provide
for such other protections of the obligations of the Borrower and its
Subsidiaries to Agent and the Lenders and the status of the lien priority
thereof as Administrative Agent, and its counsel, in their discretion, deem
necessary, and (c) provide that (i) the Liens granted on the Collateral to
secure Indebtedness shall prime any pre-existing Liens on the Collateral (unless
the existing secured lenders have consented in writing to the priming of their
Liens) or (ii) only as to the Liens granted on the Collateral to secure the
Pre-Petition Revolving Credit Facility, provide that such Liens shall be
released and that all amounts outstanding under such Facility shall be paid in
full with the proceeds of Loans made hereunder.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than in which the Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall constitute a single jurisdiction.

“Foreign Subsidiary” means any subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than the laws of the United States of
America or any state thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority, including any such Governmental Requirement relating to
offshore drilling.

“Guarantors” means:

(a) Seahawk Drilling LLC, Seahawk Global Holdings LLC, Seahawk Mexico Holdings
LLC, Seahawk Drilling Management LLC, Seahawk Offshore Management LLC, Energy
Supply International LLC and Seahawk Drilling USA LLC, each a Delaware limited
liability company, and

 

8



--------------------------------------------------------------------------------

(b) each other Domestic Subsidiary that becomes a Guarantor pursuant to
Section 8.12 after the Effective Date,

in each case until it is released, if ever, from its obligations under the
Guaranty Agreement.

“Guaranty Agreement” means an agreement (which shall be in form and substance
acceptable to the Administrative Agent) executed by the Guarantors
unconditionally guarantying on a joint and several basis, payment of the
Indebtedness, as the same may be amended, modified or supplemented from time to
time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Hercules” has the meaning assigned to such term in Section 7.19(a).

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means any and all amounts owing or to be owing by any Loan Party
or any Subsidiary (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to the Administrative Agent or any Lender under any Loan
Document, and (b) all renewals, extensions and/or rearrangements of any of the
above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“ISM Code” has the meaning set forth in Section 7.07(a).

“Insurance Policies” includes (a) all contracts of insurance (including, without
limitation, all certificates of entry in protection and indemnity and war risks
associations or clubs) in respect of the Rigs, whether heretofore, now or
hereafter effected, and all renewals of or replacements for the same, (b) all
claims, returns of premium and other moneys and claims for moneys due

 

9



--------------------------------------------------------------------------------

and to become due under or in respect of said contracts of insurance, and
(c) all other rights of each owner of a Rig under or in respect of said
contracts of insurance.

“Interest Payment Date” means the last day of each calendar month.

“Interim Order” means an interim order entered by the Bankruptcy Court in the
Chapter 11 Cases after an interim hearing based on the standards prescribed in
Bankruptcy Rule 4001(c) and other applicable law and that has not been reversed,
modified, amended or stayed, which interim order shall (a) approve on an interim
basis (to the extent necessary to prevent immediate and irreparable harm) all
aspects of the Transactions including, without limitation, the administrative
expense super-priority of and the existence and priority of all liens securing
the Loan Documents, and the rights, remedies and obligations thereunder,
(b) provide for such other protections of the obligations of the Borrower and
its Subsidiaries to Agent and the Lenders and the status of the lien priority
thereof as Administrative Agent, and its counsel, in their discretion, deem
necessary, and (c) provide that (i) the Liens granted on the Collateral to
secure Indebtedness shall prime any pre-existing Liens (other than Excepted
Liens) on the Collateral (unless the existing secured lenders have consented in
writing to the priming of their Liens) or (ii) only as to the Liens granted on
the Collateral to secure the Pre-Petition Revolving Credit Facility, provide
that such Liens shall be released and that all amounts outstanding under such
Facility shall be paid in full with the proceeds of Loans made hereunder.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means the rate per annum appearing on Page 3750 of the Dow Jones
Market Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the first

 

10



--------------------------------------------------------------------------------

calendar day of each month, as the rate for dollar deposits with a maturity of
one month; provided that “LIBO Rate” for the time period between the Effective
Date and the first day of the next succeeding calendar month shall be such rate
as shall be in effect at approximately 11:00 a.m., London time, two Business
Days prior to the Effective Date. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” shall be determined in good
faith by the Administrative Agent.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, and the Security Instruments.

“Loan Party” means the Borrower or any Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans are outstanding, Lenders
having at least sixty-six and two-thirds percent (66-2/3%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans are outstanding, Lenders
holding at least sixty-six and two-thirds percent (66-2/3%) of the outstanding
aggregate principal amount of the Loans (without regard to any sale by a Lender
of a participation in any Loan under Section 12.04(b)(iii)).

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of any Loan Party or any Subsidiary to perform any of its obligations
under any Loan Document, (c) the validity or enforceability of any Loan Document
or (d) the rights and remedies of or benefits available to the Administrative
Agent or any Lender under any Loan Document. For the avoidance of doubt, the
filing and continuance of the Chapter 11 Cases shall not constitute a “Material
Adverse Effect”.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $100,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the Swap Termination Value.

“Maturity Date” means the earliest of: (a) one hundred eighty (180) days from
the execution date for this Agreement; (b) forty-five (45) days after the
commencement of the

 

11



--------------------------------------------------------------------------------

Chapter 11 Cases if the Final Order has not been entered by the Bankruptcy Court
on or prior to such date; (c) the earlier of the effective date and the date of
substantial consummation (as defined in Section 1102 of the Bankruptcy Code) of
a Reorganization Plan that has been confirmed by an order of the Bankruptcy
Court; (d) subject to and without duplication of the immediately following
clause (e), the entry of an order by the Bankruptcy Court pursuant to
Section 363 of the Bankruptcy Code approving the sale of any of the Collateral
or any material Property of any Loan Party (including equity interests in
subsidiaries) without the consent of the Administrative Agent; (e) sixty
(60) days after the commencement of the Chapter 11 Cases if, by such date, the
Loan Parties have not entered into a binding asset purchase agreement providing
for the sale of substantially all of their assets, which sale shall have been
approved by the Bankruptcy Court and which shall provide for the payment of cash
consideration that is sufficient to pay in full (in cash and in immediately
available funds) all of the Indebtedness then due and owing; (f) one hundred
twenty (120) days after the commencement of the Chapter 11 Cases if, by such
date, the Loan Parties have not closed and consummated the sale of substantially
all of the assets or equity interests of the Loan Parties, which sale shall have
been approved by the Bankruptcy Court and shall be satisfactory to the
Administrative Agent in all respects; or (g) the date on which the Loans shall
become due and payable upon the acceleration thereof in accordance with the
provisions of Section 10.02(a). Notwithstanding any termination of the
Commitments on the Maturity Date, the Lenders may, in their sole and absolute
discretion (and subject to such terms and conditions as the Lenders, acting in
their sole and absolute discretion, may impose), continue to provide Loans
hereunder in such amounts as the Lenders (in their sole and absolute discretion)
may approve from time to time.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to the
terms hereof, or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Debt (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event and (iii) the amount of all Taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to

 

12



--------------------------------------------------------------------------------

such event (as determined reasonably and in good faith by a Financial Officer,
but subject to the reasonable approval of the Administrative Agent).

“Non-Filing Subsidiary” means any subsidiary of the Borrower that (a) is
organized under the laws of the United States of America or any state thereof or
the District of Columbia, and (b) is not a debtor in any Chapter 11 Case.

“Notes” means the promissory notes of the Borrower described in Section 2.02(c)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(b)(iii).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” means February 11, 2011.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Pledge Agreement” means a Pledge Agreement among one or more of the Loan
Parties and the Administrative Agent, which Pledge Agreement shall be in form
and substance satisfactory to the Administrative Agent.

“Post-Closing Condition Date” has the meaning assigned to such term in
Section 8.17.

“Prepayment Event” means: (a) any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of the
Borrower or any Subsidiary, other than any such dispositions permitted by the
exceptions to Section 9.11; (b) any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; (c) the issuance by
any Loan Party of any Equity Interests or the receipt by any Loan Party of any
capital contribution (other than any capital contribution made by the Borrower
to any Wholly-Owned Subsidiary or by a Wholly-Owned Subsidiary to another
Wholly-Owned Subsidiary); (d) the incurrence by any Loan Party of any Debt,
other than Debt permitted under Section 9.01; or (e) any receipt by any Loan
Party of any refund on account of the payment of Taxes.

 

13



--------------------------------------------------------------------------------

“Pre-Petition Revolving Credit Facility” means the revolving credit facility
provided to the Borrower pursuant to the provisions of that certain Revolving
Credit Agreement dated as of August 4, 2009, among the Borrower, certain
Subsidiaries of the Borrower, as guarantors, the lenders from time to time party
thereto, and Natixis, New York Branch, as administrative agent and issuing bank,
as such Revolving Credit Agreement has been amended, modified and supplemented
from time to time.

“Professional Expense Cap” has the meaning set forth in Section 8.15.

“Professional Expenses” shall mean the fees and reimbursable expenses of a
Professional Person for which the Borrower or any Subsidiary is liable, which
fees and reimbursable expenses shall have been approved by the Bankruptcy Court.

“Professional Person” shall mean (a) a Person who is an attorney, accountant,
appraiser, auctioneer, investment banker, restructuring adviser or other
professional person and who is retained, with Bankruptcy Court approval, by the
Borrower or one of its Subsidiaries pursuant to Section 327 of the Bankruptcy
Code or (b) a creditors’ committee pursuant to Section 1103(a) of the Bankruptcy
Code.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(b)(ii).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Reorganization Plan” means a plan of reorganization proposed by the Borrower,
any Subsidiary or any other Person (including the Administrative Agent or any
Lender) in any Chapter 11 Case.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, or any Financial Officer of such Person. Unless otherwise specified,
all references to a Responsible Officer herein shall mean a Responsible Officer
of the Borrower.

 

14



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans.

“Rig” means, to the extent now owned or hereafter acquired by the Borrower or
any Subsidiary, any mobile offshore drilling rig owned by the Borrower or such
Subsidiary and its substructure, engine, braking system, drill pipe, drill
collar and related equipment and parts (including spare parts related to such
Rig).

“Rig Mortgages” means each of the First Preferred Mortgages (or other ship
mortgage, fleet mortgage, naval mortgage or other agreement, document or
instrument evidencing a grant of liens in a Rig) among one or more of the Loan
Parties and the Administrative Agent, for the ratable benefit of the Lenders,
which pledges a Rig as collateral for all or a portion of the Indebtedness and
which shall be in form and substance satisfactory to the Administrative Agent.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means the Administrative Agent and the Lenders.

“Security Agreement” means a Security Agreement among the Borrower, any
applicable Subsidiary, and the Administrative Agent (for the ratable benefit of
the Lenders), which Security Agreement shall be in form and substance
satisfactory to the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Rig Mortgages, the
Assignment of Earnings, the Assignment of Insurances, the Pledge Agreement, the
Security Agreement, and other agreements, instruments or certificates described
or referred to in Exhibit D, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person in connection with, or as security for, the payment or
performance of the Indebtedness, the Notes, or this Agreement, as such
agreements may be amended, modified, supplemented or restated from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have

 

15



--------------------------------------------------------------------------------

or might have voting power by reason of the happening of any contingency) or, in
the case of a partnership, any general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower that is a Guarantor.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of (a) the Maturity Date, and (b) the date
that the total Commitments are permanently terminated in accordance with the
express provisions of this Agreement.

“Total Loss” means (a) the actual, constructive, arranged, agreed, or
compromised total loss of any Rig; (b) the loss, theft or destruction of any Rig
or damage thereto to such extent as shall, as determined by the Administrative
Agent, make repair thereof uneconomical or shall render such Rig permanently
unfit for normal use for any reason whatsoever; (c) the requisition for title or
other compulsory acquisition or forfeiture of any Rig otherwise than by
requisition for hire; or (d) the capture, condemnation, seizure, arrest,
detention or confiscation of any Rig by any Governmental Authority or by Persons
acting or purporting to act on behalf of any

 

16



--------------------------------------------------------------------------------

Governmental Authority unless such Rig is released from such capture, seizure,
arrest, detention or confiscation within one (1) month after the occurrence
thereof.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on the Collateral and other Properties
pursuant to the Security Instruments and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Indebtedness and the other obligations under
the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral under the Security Instruments,
and the grant of Liens by such Guarantor on the Collateral and other Properties
pursuant to the Security Instruments.

“Variances” means that the Budget shall be subject to the following variances:

(a) as of any date (but subject to the proviso to this clause (a)), the Borrower
may have obtained Loans under this Agreement that, in the aggregate and on a
cumulative basis, are up to 15% in excess of the aggregate cumulative amount set
forth in the then effective Budget for Loans under this Agreement through such
date, provided that, as to the covenant in this clause (a), the first test of
compliance with such covenant shall be made at the beginning of the fourth week
after the date of the entry of the Interim Order based upon the actual amount of
Loans made under this Agreement during the first three weeks after such date;

(b) as of any date, the Borrower and its Subsidiaries may have made
disbursements that, in the aggregate and on a cumulative basis, are up to 15% in
excess of the aggregate cumulative amount set forth in the then effective Budget
for disbursements to be made by the Borrower and its Subsidiaries through such
date;

(c) as to the disbursements made by the Borrower and its Subsidiaries during any
given week, the Borrower and its Subsidiaries may have made disbursements during
such week that, in the aggregate, are up to 25% in excess of the aggregate
amount set forth in the then effective Budget for disbursements to be made by
the Borrower and its Subsidiaries during such week, provided that the Borrower
and its Subsidiaries shall still be in compliance with the provisions of the
immediately preceding clauses (a) and (b).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

Section 1.03 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be

 

17



--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.04 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

ARTICLE II

THE LOANS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. The amount of the
Loans made pursuant to the provisions of this Agreement shall be limited to the
amount set forth in the applicable Budget, but subject to the Variances. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow the Loans.

Section 2.02 Loans.

(a) Several Obligations. Each Loan shall be made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

 

18



--------------------------------------------------------------------------------

(b) Minimum Amounts. At the time that each Loan is made, such Loan shall be in
an aggregate amount that is an integral multiple of $50,000 and not less than
$100,000; provided that a Loan may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments.

(c) Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to its Maximum Credit Amount as in effect on such date, and
otherwise duly completed. In the event that any Lender’s Maximum Credit Amount
increases or decreases for any reason (whether pursuant to Section 2.05,
Section 12.04(a) or otherwise), the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to the order of such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount, and interest rate of each Loan made by each Lender,
and all payments made on account of the principal thereof, shall be recorded by
such Lender on its books for its Note, and, prior to any transfer, may be
endorsed by such Lender on a schedule attached to such Note or any continuation
thereof or on any separate record maintained by such Lender. Failure to make any
such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans or affect the validity
of such transfer by any Lender of its Note.

Section 2.03 Requests for Loans. To request a Loan, the Borrower shall notify
the Administrative Agent of such request by telephone, not later than 12:00 noon
New York City time, one Business Day before the date of the proposed Loan. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Loan;

(ii) the date of such Loan, which shall be a Business Day;

(iii) the current total Revolving Credit Exposures (without regard to the
requested Loan) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Loan); and

(iv) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

Each Borrowing Request shall also contain a certificate from the Borrower
(1) demonstrating Borrower’s and each Subsidiary’s compliance with the Budget
(subject to the Variances), (2) certifying that Borrower and the Subsidiaries
shall apply the proceeds of the Loans only in compliance with the Budget
(subject to the Variances), and (3) containing a comparison of the

 

19



--------------------------------------------------------------------------------

expenditures set for the in the Budget, as then updated, to actual expenditures
for the most recent week then ended, if not then or previously provided for the
most recent week end, all certified by a Responsible Officer, in form and
substance satisfactory to the Administrative Agent. Each Borrowing Request shall
constitute a representation that the amount of the requested Loan shall not
cause the total Revolving Credit Exposures to exceed the total Commitments
(i.e., the Aggregate Maximum Credit Amounts). Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the Borrower
may make no more than one Borrowing Request per week hereunder.

Section 2.04 Funding of Loans. The Lenders will make the Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower in Houston, Texas and designated by the Borrower in the
applicable Borrowing Request. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

Section 2.05 Termination of Aggregate Maximum Commitments. Unless previously
terminated on a permanent basis pursuant (a) to the mutual agreement of the
parties hereto, or (b) the operation of Section 10.02, the Commitments shall
terminate on the Maturity Date. If at any time the Aggregate Maximum Credit
Amounts are terminated or reduced to zero, then the total Commitments shall
terminate on the effective date of such termination or reduction.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) Loans. The principal balance of the Loans from time to time outstanding
shall bear interest at a per annum floating rate equal the sum of the following
(but in no event to exceed the Highest Lawful Rate): (i) a margin of 12%, plus
(ii) the higher of (A) the LIBO Rate (which shall be adjusted on a monthly basis
in accordance with the definition of such term set forth herein), and (B) 3.00%.

(b) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, then all Loans outstanding shall bear interest,
after as well as before judgment, at a rate per annum equal to three percent
(3%) in excess of the pre-default interest rate set forth in Section 3.02(a)
hereof, but in no event to exceed the Highest Lawful Rate.

(c) Interest Payment Dates. Accrued interest on the Loans shall be payable in
arrears on each Interest Payment Date and on the Maturity Date; provided that in
the event of any repayment or prepayment of the Loans, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

20



--------------------------------------------------------------------------------

(d) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year). The applicable LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay the Loans in whole or in part, subject to prior notice in
accordance with Section 3.03(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder not later than 12:00 noon, New York City time, one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of the Loans that is to be prepaid.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02.

(c) Mandatory Prepayments.

(i) If, for any reason on any date, the total Revolving Credit Exposures exceeds
the total Commitments, then the Borrower shall immediately prepay the Loans on
such date in an aggregate principal amount equal to such excess.

(ii)(A) In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower or such Subsidiary shall, immediately after such Net
Proceeds are received by the Borrower or such Subsidiary, prepay the Loans in an
aggregate amount equal to 100% of such Net Proceeds. (B) In addition, in the
event that aggregate Net Proceeds in excess of $850,000 are received by or on
behalf of the Foreign Subsidiaries and Non-Filing Subsidiaries (collectively) in
respect of events that, as to any Foreign Subsidiary or Non-Filing Subsidiary,
are equivalent to Prepayment Events or upon the liquidation or dissolution of
any Foreign Subsidiary or any Non-Filing Subsidiary, the Borrower shall cause
the Loans to be prepaid in the amount of 100% of such excess Net Proceeds
immediately upon the receipt by the Foreign Subsidiaries and the Non-Filing
Subsidiaries (collectively) of any such excess Net Proceeds (or liquidation or
dissolution proceeds) that exceed, in the aggregate, $850,000.

(iii) Prepayments pursuant to this Section 3.03(c) shall be accompanied by
accrued interest to the extent required by Section 3.02 and by the payment of
the Exit Fees to the extent required by Section 3.04(b).

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.03 shall be without premium or penalty, except as required under
Section 3.04(b).

 

21



--------------------------------------------------------------------------------

Section 3.04 Fees.

(a) Upfront Fee. Contemporaneously with the Lenders’ initial Loan funding
hereunder, the Borrower shall pay to the Administrative Agent (for the account
of the Lenders), in cash and in immediately available funds an upfront fee in
the amount of $1,050,000, which may, at the option of the Borrower, be paid from
the proceeds of such initial Loan.

(b) Exit Fees. Upon any final repayment of any of the principal amount of the
Loans that results in a permanent reduction or termination of the Commitments,
the Borrower agrees to pay to the Administrative Agent (for the account of the
Lenders) in cash and in immediately available funds an Exit Fee equal to the
percentage set forth below of the principal amount so prepaid or repaid. For the
avoidance of doubt, the Exit Fee shall not be payable upon any payment or
prepayment of the principal amount of the Loans hereunder that does not have the
effect of permanently reducing the Commitments. To the extent that the same is
not paid under the preceding sentence (and without duplicating amounts paid
under the preceding sentence), on the Maturity Date, the Borrower agrees to pay
to the Administrative Agent (for the account of the Lenders) in cash and in
immediately available funds an Exit Fee equal to the percentage set forth below
of the $35,000,000 Commitment of all Lenders (as in effect on the Effective
Date). Notwithstanding the foregoing, if the Maturity Date occurs as a result of
an Event or Default or the occurrence of one of the events described in clauses
(b), (d), (e) or (f) of the definition of the term “Maturity Date” set forth in
Section 1.01 hereof, then the Exit Fee Percentage shall be 6%.

 

Days from the Effective Date

   Exit Fee Percentage  

1-59

     6 % 

60-74

     5.5 % 

75-89

     5 % 

90-104

     4.5 % 

105-119

     4 % 

120-134

     3.5 % 

Thereafter

     3 % 

ARTICLE IV

Payments

Section 4.01 Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, or fees, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned

 

22



--------------------------------------------------------------------------------

and shall not be refundable under any circumstances. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to a bank account
of the Administrative Agent located in New York, New York as the Administrative
Agent may specify in writing to the Borrower from time to time. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

Section 4.02 Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

ARTICLE V

INCREASED COSTS AND TAXES

Section 5.01 Increased Costs.

(a) Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or the Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

23



--------------------------------------------------------------------------------

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 365 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 365-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.02(a)),
the Administrative Agent and each Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.02) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.02 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt

 

24



--------------------------------------------------------------------------------

issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Exceptions. Notwithstanding anything herein to the contrary, (i) neither any
Lender nor the Administrative Agent shall be indemnified for any Indemnified
Taxes or Other Taxes pursuant to Section 5.02(c)unless such Lender or the
Administrative Agent (as the case may be) shall make written demand on the
Borrower for such reimbursement no later than six (6) months after the earlier
of (A) the date on which the relevant taxing authority makes written demand upon
such Person for such Indemnified Taxes or Other Taxes, or (B) the date on which
such Person has made payment of such Indemnified Taxes or Other Taxes; provided
that if the Indemnified Taxes or Other Taxes imposed or giving rise to such
claims are retroactive, then the six-month period referred to in Section 5.02(c)
shall be extended to include the period of retroactive effect thereof; and
(ii) each Foreign Lender (if any) (A) shall not be entitled to make any claim
under Section 5.02(a) or Section 5.02(c) hereof based upon withholding taxes,
and (B) shall comply with all reasonable requests from the Borrower to establish
that such Foreign Lender is entitled to an exemption from or reduction of
withholding taxes under the laws of any relevant jurisdiction.

Section 5.03 Mitigation Obligations. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.02, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.02, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent and the Lenders shall have received all commitment,
facility and agency fees and all other fees and amounts due and payable on or
prior to the Effective Date, including the $500,000 commitment fee payable to
the Lenders and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Vinson &
Elkins L.L.P., counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Loan Party setting forth (i) resolutions of
its board of directors

 

25



--------------------------------------------------------------------------------

(or comparable governing body) with respect to the authorization of such Loan
Party to execute and deliver the Loan Documents to which it is a party and to
enter into the transactions contemplated in those documents, (ii) the officers
of such Loan Party (y) who are authorized to sign the Loan Documents to which
such Loan Party is a party and (z) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) the
organizational documents of such Loan Party , certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
each Loan Party.

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit C, duly and properly executed by a
Responsible Officer and dated as of the date of Effective Date.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the following: (i) the Guaranty Agreement; (ii) the Rig Mortgages;
(iii) the Security Agreement; and (iv) the Pledge Agreement. The Security
Agreement shall contain provisions regarding the maintenance and operation of
one or more lockbox accounts, which arrangements shall be acceptable to the
Administrative Agent and the Borrower.

(h) The Bankruptcy Court shall have entered the Interim Order, which shall be in
form and substance satisfactory to the Administrative Agent and which shall not
have been vacated, reversed, modified or stayed in any respect.

(i) The Administrative Agent shall have reviewed and shall be satisfied with all
first-day and related orders (including any and all cash collateral orders and
related orders) entered and to be entered by the Bankruptcy Court in the Chapter
11 Cases.

(j) The Administrative Agent shall have reviewed and shall be satisfied with all
motions, orders and other pleadings and related documents to be filed or
submitted to the Bankruptcy Court in connection with the transactions
contemplated by this Agreement and the approval thereof.

 

26



--------------------------------------------------------------------------------

(k) No Material Adverse Effect shall have occurred since the execution of any
binding commitment letter relating to the Commitments under this Agreement,
provided that the filing and continuance of the Chapter 11 Cases shall not
constitute a Material Adverse Effect.

(l) No law or regulation shall be applicable in the judgment of the
Administrative Agent that restrains, prevents or imposes materially adverse
conditions upon the Loan Documents or the transactions contemplated thereby.

(m) The Administrative Agent shall have received (i) the Budget, and (ii) such
financial and other information regarding the Borrower and its Subsidiaries as
the Administrative Agent may reasonably request.

(n) The Administrative Agent shall have reviewed and be satisfied with the final
execution version (or the latest working draft as of the time of the filing of
the Chapter 11 Cases) of the asset purchase agreement for the relevant bidder.

(o) The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent as to the insurance coverage of the Borrower and its
Subsidiaries.

(p) The Administrative Agent shall have received a pay-off letter executed by
the administrative agent for the Pre-Petition Revolving Credit Facility, which
shall be in form and substance satisfactory to the Administrative Agent.

(q) The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., New York City time, on
February 25, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 6.02 Each Loan. The obligation of each Lender to make each Loan
hereunder (including the initial funding) is subject to the satisfaction of the
following conditions:

(a) At the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing.

(b) At the time of and immediately after giving effect to such Loan, no event,
development or circumstance has occurred or shall then exist that has resulted
in, or could reasonably be expected to have, a Material Adverse Effect, provided
that the filing and continuance of the Chapter 11 Cases shall not constitute a
Material Adverse Effect.

(c) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Loan, except to the extent any such
representations and warranties are expressly

 

27



--------------------------------------------------------------------------------

limited to an earlier date, in which case, on and as of the date of such Loan,
such representations and warranties shall continue to be true and correct as of
such specified earlier date.

(d) The making of such Loan would not violate, or cause any Lender to violate or
exceed, any applicable Governmental Requirement, and no Change in Law shall have
occurred, and no litigation shall be pending or threatened, which does or, with
respect to any threatened litigation, seeks to, enjoin, prohibit or restrain,
the making or repayment of any Loan or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) The Interim Order and (or, if the same has been entered, the Final Order)
shall remain in full force and effect and shall not have been reversed,
modified, amended or stayed.

(f) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03.

Each request for a Loan shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (e).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate or limited
liability company (as the case may be) power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or limited liability company (as the
case may be) powers and have been duly authorized by all necessary corporate,
limited liability company and, if required, stockholder, member or manager
action (including, without limitation, any action required to be taken by any
class of directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which the Borrower and each Guarantor is a party has been
duly executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

28



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority to be obtained or made by any Loan Party pursuant to any
statute, rule or regulation applicable to it or any other third Person
(including shareholders or any class of directors, whether interested or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) approvals of the Bankruptcy Court, (ii) the
recording and filing of the Security Instruments as required by this Agreement
and (iii) those third party approvals or consents which, if not made or
obtained, would not cause a Default hereunder, could not reasonably be expected
to have a Material Adverse Effect or do not have an adverse effect on the
enforceability of the Loan Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or any order of any Governmental Authority which is binding upon any Loan
Party or its Properties, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Subsidiary and (d) will not result in the creation or
imposition of any Lien on any Property of the any Loan Party (other than the
Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its financial
statements that were filed in its 10-Q for the quarter ended September 30, 2010,
and (ii) consolidated balance sheet as of December 31, 2010 and the related
consolidated statements of income and cash flow for the month ended December 31,
2010. All such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the unaudited quarterly financial statements.

(b) Since December 31, 2010, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect (except for the filing of the Chapter 11 Cases) and (ii) the
business of the Borrower and its Subsidiaries has been conducted only in the
ordinary course consistent with past business practices.

(c) Neither the Borrower nor any Subsidiary has on the date hereof any material
Debt (including Disqualified Capital Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05 and except for the filing and pendency
of the Chapter 11 Cases and any related proceedings, there are no actions,
suits,

 

29



--------------------------------------------------------------------------------

investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) that involve any Loan Document or
the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Borrower:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against the Borrower or any Subsidiary or
any of their respective Properties or as a result of any operations at such
Properties;

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property;

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect

 

30



--------------------------------------------------------------------------------

to the investigation, remediation, abatement, removal, or monitoring of any
Hazardous Materials at, under, or Released or threatened to be Released from any
real properties offsite the Borrower’s or any Subsidiary’s Properties and, to
the Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such written notice; and

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

As requested by the Administrative Agent, the Borrower and the Subsidiaries have
made available to the Lenders complete and correct copies of all environmental
site assessment reports, investigations, studies, laboratory analyses, and
material correspondence on environmental matters with respect to Environmental
Laws that are in any of the Borrower’s or the Subsidiaries’ possession or
control and relating to their respective Properties or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower and its Subsidiaries are in compliance in all material
respects with the International Maritime Organization’s International Management
Code for the Safe Operation of Ships and Pollution Prevention (“ISM Code”), to
the extent applicable, and have established and implemented a safety management
system and such other procedures as required by the ISM Code, to the extent
applicable.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem,
under any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in

 

31



--------------------------------------------------------------------------------

good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Borrower, adequate. No Tax Lien has been filed against the Borrower or
any Subsidiary in any public records, such as Uniform Commercial Code records
and real property records. Except as set forth on Schedule 7.09, to the
knowledge of the Borrower, no claim is being asserted in writing with respect to
any such Tax or other such governmental charge.

Section 7.10 ERISA.

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information (including the Schedules listing the property and debts of the
Borrower and its Subsidiaries that have been filed with the Bankruptcy Court in
the Chapter 11 Cases) furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender or any of their

 

32



--------------------------------------------------------------------------------

Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Borrower or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably
expected to have a Material Adverse Effect and which has not been set forth in
this Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower or any Subsidiary prior to, or on, the date hereof in connection
with the transactions contemplated hereby.

Section 7.12 Insurance. The Borrower has previously provided to the
Administrative Agent a true, complete and correct description of all insurance
maintained by the Borrower and its Subsidiaries as of the Effective Date, and
the Borrower and its Subsidiaries carry the insurance required to be carried by
them under Section 8.07 of this Agreement. As of the Effective Date, such
insurance is in full force and effect and all premiums required to be paid by
the Borrower and its Subsidiaries have been duly paid. The Properties of the
Borrower and its Subsidiaries are insured with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar Properties in
localities in which the Borrower and its Subsidiaries operate.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.02(c), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Indebtedness and the Loan Documents.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries. The cash and the fair market value of the other Properties owned
or held by the Foreign Subsidiaries and the Non-Filing Subsidiaries as of the
Effective Date does not exceed, in the aggregate, $1,000,000.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is the State of Delaware; the name of the Borrower as listed in the
public records of its jurisdiction of organization is Seahawk Drilling, Inc.;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 4633947 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(h) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(h) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification

 

33



--------------------------------------------------------------------------------

number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office is stated on Schedule 7.14 (or as
set forth in a notice delivered pursuant to Section 8.01(h).

Section 7.16 Properties; Titles, Etc.

(a) Each of Borrower and its Subsidiaries has good and defensible title to all
of its Rigs and all of its other Properties material to its operations as a
whole, in each case, free and clear of all Liens except Liens permitted by
Section 9.02.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and its Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and its Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

(e) All of the real properties and interests therein owned or leased by the
Borrower and/or any Subsidiary are accurately described on Schedule 7.16(e)
hereto.

(f) Schedule 7.16(f) hereto contains a true, complete, description of all of the
Rigs owned by the Borrower, its Subsidiaries, the Foreign Subsidiaries and the
Non-Filing Subsidiaries.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the
Properties of the Borrower and each of its Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
contracts related to such Properties. All Property owned in whole or in part by
the Borrower and its Subsidiaries that is necessary to conduct their normal
operations is being maintained in a state adequate to conduct such normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Subsidiaries, in a manner consistent with the Borrower’s
or such Subsidiaries’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expected
to have a Material Adverse Effect).

 

34



--------------------------------------------------------------------------------

Section 7.18 Swap Agreements. Schedule 7.18, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(c), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

Section 7.19 Use of Loan Proceeds.

(a) The proceeds of the Loans shall be used only for the following purposes
(subject to any required or appropriate approval of the Bankruptcy Court):
(i) to pay all principal, accrued interest, and all other obligations (totaling
approximately $18.1 million) on the Pre-Petition Revolving Credit Facility
(which shall be paid in full and terminated); (ii) to provide general working
capital in accordance with the Budget (which shall be subject to the Variances);
(iii) to pay ordinary operating costs and expenses (including, without
limitation, the costs of administering the Chapter 11 Cases) in accordance with
the Budget (which shall be subject to the Variances); (iv) to pay, in accordance
with the Budget (which shall be subject to the Variances), payments (including
cash LTIP and change in control payments up to approximately $2,200,000) for
employees; and (v) to pay severance payments (other than those described in the
immediately preceding clause (iv)) to terminated employees and to pay
Professional Expenses (which severance payments and Professional Expenses shall
include (1) employee incentive fees, (2) change-in-control payments, (3) hourly
fees of Professional Persons, and (4) incentive fees for Simmons and Company
International and Alvarez & Marsal), provided that the amounts described in this
clause (v) shall be funded as Loans under this Agreement only if the following
conditions are satisfied: (A) such amounts shall be funded as Loans hereunder
contemporaneously with the closing of a sale of substantially all of the
Borrower’s and its Subsidiaries’ assets to Hercules Offshore, Inc. (“Hercules”)
and then only if the cash consideration paid by Hercules at such closing is
sufficient to pay (and is used to pay) all amounts then outstanding under the
Loan Documents (which shall then be terminated), including, without limitation,
principal, interest, fees and any Loans that are used to fund and pay the
amounts described in this clause (v); (B) the amount of such funding shall in no
event exceed the then-existing total Commitments and borrowing availability
under this Agreement, and (C) all conditions to such funding under this
Agreement shall have been satisfied or waived.

(b) Notwithstanding anything to the contrary contained herein, in no event shall
proceeds of Loans be used to pay any Professional Expenses incurred in
connection with the assertion of or joinder in any claim, counterclaim, action,
contested matter, objection, defense or other proceeding, the purpose of which
is to seek or the result of which would be to obtain any order, judgment,
declaration, or similar relief (i) invalidating, setting aside, avoiding or
subordinating, in whole or in part, any of the Indebtedness or the Liens and
security interests in any of the Collateral granted to the Administrative Agent
or any Lender under this Agreement, the Security Instruments or the DIP Orders;
(ii) declaring any of the Loan Documents to be invalid, not binding or
unenforceable in any respect, (iii) preventing, enjoining, hindering or
otherwise delaying the Administrative Agent’s or any Lender’s enforcement of any
of the Loan Documents or any realization upon any Collateral (unless such
enforcement or realization is in direct violation of an explicit provision in
any of the DIP Orders); (iv) declaring any Liens granted or purported to be
granted under any of the Loan Documents to have a priority other than

 

35



--------------------------------------------------------------------------------

the priority set forth therein; or (v) objecting to the amount or method of
calculation by Lender of any of the Indebtedness.

(c) Nothing in this Section 7.19 shall be construed to waive the Administrative
Agent’s or any Lender’s right to object to any requests, motions or applications
made in or filed with the Bankruptcy Court, including any applications for
interim or final allowances of Professional Expenses.

(d) The Borrower and its Subsidiaries are not engaged principally, or as one of
its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.

Section 7.20 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

Section 7.21 Citizenship. Each of the Borrower and each Subsidiary that owns a
Rig is qualified to own and operate such Rig under the laws of the jurisdiction
in which any such Rig is flagged, if such qualification is necessary.

Section 7.22 Security Interests; Bank Accounts.

(a) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Pledged Collateral (as defined in such Pledge
Agreement) and, when such Pledged Collateral (to the extent such Pledged
Collateral constitutes a “certificated security” or an “instrument” under the
applicable Uniform Commercial Code) is delivered to such Administrative Agent,
such Pledge Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the pledgors
thereunder in such Pledged Collateral, in each case prior and superior in right
to any other person.

(b) The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Collateral (as defined in such Security Agreement) and,
when financing statements in appropriate form are filed in the offices specified
on Schedule I to the Security Agreement, such Security Agreement shall
constitute a fully perfected Lien on, and security

 

36



--------------------------------------------------------------------------------

interest in, all right, title and interest of the grantors thereunder in such
portion of the Collateral in which a security interest may be perfected by the
filing of a financing statement under the applicable Uniform Commercial Code, in
each case prior and superior in right to any other person, other than Excepted
Liens.

(c) After the execution and delivery of each Rig Mortgage, each Rig Mortgage
will be effective to create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in all Collateral (as defined in such Rig Mortgage) and, when appropriate
filings or registrations are made in accordance with the laws of the Rig’s flag,
such Rig Mortgage shall constitute a first preferred perfected mortgage Lien on
all right, title and interest of the applicable Loan Party thereunder in the
applicable Rig, prior and superior in right to any other person, other than
Excepted Liens, and will constitute a “preferred mortgage” within the meaning of
Section 31301(6) of Title 46 of the United States Code, entitled to the benefits
accorded a preferred mortgage on a foreign Rig, in the case of Rigs not
registered under the laws and flag of the United States of America, and in the
case of Rigs registered under the laws and flag of the United States of America,
will constitute a “preferred mortgage” within the meaning of Section 31301(6) of
Title 46 of the United States Code, entitled to the benefits accorded a
preferred mortgage on a registered Rig under the laws and flag of the United
States of America.

(d) Schedule 7.22 sets forth the account numbers and locations of all bank
accounts of the Loan Parties as of the Effective Date.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Ratings Change; Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) Monthly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 30 days after the end of
each fiscal month of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(b) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of a
Financial Officer in

 

37



--------------------------------------------------------------------------------

substantially the form of Exhibit C hereto certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto.

(c) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) a certificate of a
Financial Officer, in form and substance satisfactory to the Administrative
Agent, setting forth as of the last Business Day of such fiscal month or fiscal
year, a true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.18, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the Board of Directors
or Managers of the Borrower or any such Subsidiary, to such letter or report.

(e) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.

(f) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(g) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of actual knowledge by the Borrower of the occurrence of
any Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

(h) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within thirty (30) days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number.

 

38



--------------------------------------------------------------------------------

(i) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any Subsidiary.

(j) Reports Filed with U.S. Trustee. As soon as available, and in any event
within two (2) Business Days after the filing thereof, a copy of each report
filed by the Borrower or any Subsidiary with the office of the United States
Trustee.

(k) Copies of Pleadings, etc. Copies of all pleadings, motions, reports,
applications and other papers filed by the Borrower or any Subsidiary with the
Bankruptcy Court as well as copies of all billing and expense statements
received from any Professional Person.

(l) Budget. On or before the third Business Day of each week, (a) a report in
form and substance acceptable to the Administrative Agent setting forth any
variances in actual cash receipts and expenditures from those projected in the
Budget, and (b) an update to the Budget in form and substance acceptable to the
Administrative Agent setting forth, among other things, any changes in the
Budget reasonably anticipated by Borrower and its Subsidiaries (it being
understood that no such changes shall become part of the Budget unless approved
by the Administrative Agent in writing) and providing for the additional of
another subsequent week to the Budget in order to maintain a 13-week forecast.
After each such delivery, the Borrower shall provide such additional
information, if any, as the Administrative Agent shall reasonably request.
Compliance with the Budget and the Variances shall be tested on a weekly basis,
provided that, as to the Variance set forth in clause (a) of the definition of
“Variances” in Section 1.01 hereof, compliance with such Variance shall be
tested on a weekly basis commencing with the third week following the week in
which the initial Loan hereunder was made.

(m) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA, but expressly excluding any audited
financial statements or information), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice following its actual
knowledge of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

39



--------------------------------------------------------------------------------

(c) any pleading filed with the Bankruptcy Court seeking relief from stay or
conversion or dismissal of any Chapter 11 Case (together with a copy of such
pleading);

(d) any proposed sale of any of the Collateral (including with such notice
copies of drafts of all instruments and agreements applicable to any such sale),
which shall specify the identity of the proposed purchaser, the terms of the
proposed sale and the expected date of closing, subject to Bankruptcy Court
approval;

(e) any Lien on any Rig imposed by any Governmental Authority within three
Business Days following the Borrower’s or the relevant Subsidiary’s receipt of
notice of such imposition;

(f) any correspondence received by the Borrower or any relevant Subsidiary from
any insurer or classification society with respect to any insurance maintained
in accordance with Section 8.07 which advises the Borrower or any applicable
Subsidiary of a materially adverse event affecting the coverage on any Rig,
promptly and in any event within three Business Days after the actual knowledge
thereof by a Responsible Officer of the Borrower;

(g) any arrest of any Rig for a period of at least three continuous days or the
exercise of any Lien remedy on any Rig, in each case, by a Person other than the
Administrative Agent or any Lender, promptly and in any event within three
Business Days of the actual knowledge thereof by a Responsible Officer of the
Borrower; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the failure to make payment could not reasonably be expected to
(i) result in a Material Adverse Effect or (ii) result in the seizure or levy of
any Property of the Borrower or any Subsidiary.

 

40



--------------------------------------------------------------------------------

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

Section 8.06 Operation and Maintenance of Properties. Except as to its ownership
and operation of the Rigs (which shall instead be governed by the covenants set
forth in Section 8.16), the Borrower, at its own expense, will, and will cause
each Subsidiary to:

(a) operate its material Properties or cause such other material Properties to
be operated in a careful and efficient manner in accordance with the practices
of the industry and in compliance with all applicable contracts and agreements
and in compliance with all Governmental Requirements, including, without
limitation, applicable Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate any aspect of its business, except, in each case, where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Properties, including, without
limitation, all equipment, machinery and facilities.

(c) operate its material Properties or cause or make reasonable and customary
efforts to cause such material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

(d) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance.

(a) The Borrower will, and will cause each Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. With
respect to any single item of equipment or inventory that constitutes Collateral
and has a value in excess of $100,000, the loss payable clauses or provisions in
said insurance policy or policies insuring such item of equipment or inventory
shall be endorsed in favor of and made payable to the Administrative Agent as
its interests may appear and such policies shall name the Administrative Agent
and the Lenders as “additional insureds” and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Administrative Agent. Notwithstanding the foregoing, the insurance requirements
as to each Rig are set forth in the immediately following Section 8.07(b).

(b) In addition the requirements of Section 8.07(a), with respect to each Rig,
the Borrower shall comply, and shall cause each Subsidiary to comply, with the
following requirements:

 

41



--------------------------------------------------------------------------------

(i) General.

(A) Except as otherwise specifically provided below, at their own expense,
maintain insurance payable in collars in amounts (and with co-insurance and
deductibles), against risks and in forms which are substantially equivalent to
the coverage customarily carried by Persons engaged in similar businesses and
owning similar properties in localities where such Rig is operated and placed
through brokers and with financially sound and reputable insurance companies or
associations that are reasonably satisfactory to the Administrative Agent.

(B) Renew all such insurance, including the Insurance Policies, as they expire
and provide evidence of such renewal to the Administrative Agent.

(C) Punctually pay all premiums, calls, contributions or other sums payable in
respect of such insurance, including the Insurance Policies, and produce all
relevant receipts or other evidence of such payment upon the Administrative
Agent’s written request and all such Insurance Policies shall provide that there
shall be no recourse against the Administrative Agent or any Lender for unpaid
premiums, club calls, assessments or advances.

(D) Use commercially reasonable efforts to cause their broker (or an authorized
agent thereof) of such insurance to agree in writing to mark their records and
to advise the Administrative Agent at least seven Business Days prior to the
lapse of each policy or contract maintained by such broker by expiration,
termination, failure to renew or otherwise for any reason whatsoever and of any
default in payment of any premium in respect of any Insurance Policy with
respect to any such Rig; provided, that, with respect to insurance policies and
contracts providing for war risk and terrorism insurance, advance notice of
lapse or notice of default shall be governed by the terms of such insurance
policies and contracts. The Administrative Agent shall not be deemed to have
knowledge of any such lapse of insurance in the absence of receipt of notice
from such brokers. If such Insurance Policies are not maintained in full force
and effect, then the Administrative Agent, at its option, may procure such
insurance at the Borrower’s expense.

(E) Deliver to the Administrative Agent, upon the written request of the
Administrative Agent, copies of all cover notes, binders, policies and
certificates of entry in protection and indemnity associations, and all
endorsements and riders amendatory thereof, in respect of Insurance Policies
maintained in connection with such Rigs.

(F) Provide to the Administrative Agent promptly after receiving them, copies of
any written notices from their insurance broker or agent relating to
(1) non-payment of premiums and cancellation of such Insurance Policies; and
(2) other material modification of such Insurance Policies.

 

42



--------------------------------------------------------------------------------

(G) Do all things reasonably necessary and provide all documents, evidence and
information within its power which may be reasonably requested by the
Administrative Agent to enable the Administrative Agent to collect or recover
any monies which may at any time become due in respect of the Insurance Policies
on such Rigs.

(ii) Terms of Insurance Policies. The Insurance Policies shall include the
following terms and conditions:

(A) Each such Rig shall always be covered against marine perils and all risks of
loss or damage, including loss, damage, fire and such other perils as are
customary in the industry, in accordance with English, American or Norwegian
hull clauses, as applicable, with reasonable deductibles.

(B) When and while such Rig is laid up, in lieu of hull insurance, port risk
insurance may be taken out under forms of policies approved by the
Administrative Agent for such Rig.

(C) For the purposes of insurance against Total Loss, each such Rig and its
equipment and appurtenances shall be insured for and valued at an amount at
least equal to the fair market value thereof from time to time.

(D) Each such Rig shall also be insured against the risk of pollution unless
such risk is fully covered by the entry of such Rigs into an international group
protection and indemnity association, in each case in an amount from time to
time obtainable for mobile offshore drilling rigs of the same type, size, age
and flag as such Rig and carried by, and reflecting coverage customarily carried
by Persons engaged in similar businesses and owning similar properties in
localities where such Rigs are operated, including excess pollution coverage.

(iii) Mortgagee Interest Insurance. At the Borrower’s expense, obtain, for and
on behalf of the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, mortgagee’s interest insurance and
mortgagee’s additional perils (pollution) insurance with respect to each Rig.
Such insurance shall cover marine perils on hull and machinery, and shall be
maintained on reasonable commercial terms as reasonably acceptable to the
Administrative Agent in the American and British insurance markets or in such
other major international markets acceptable to the Administrative Agent.

(iv) Administrative Agent as Additional Insured and Loss Payee.

(A) In the case of all marine and war risk hull and machinery policies and all
protection and indemnity insurances (including insurance against liability for
pollution or the spillage or leakage of cargo), the Borrower or any applicable
Subsidiary will cause the Administrative Agent, for the ratable benefit of the
Lenders, to be named as an additional insured without liability for

 

43



--------------------------------------------------------------------------------

premiums, club calls, assessment or advance payable under the Insurance Policies
on such Rigs.

(B) The Borrower or any applicable Subsidiary will cause all policies and
certificates of entry with respect to insurance required hereby for each such
Rig to contain a loss payable clause which shall be on such terms as the
Administrative Agent shall reasonably request, in the case of all marine and war
risk hull and machinery (including excess values) policies and all protection
and indemnity and liability and oil pollution liability insurance, and which
shall provide for payment to the Borrower or its order (or to any applicable
Subsidiary or its order) unless the payment is to indemnify the Administrative
Agent from or reimburse the Administrative Agent for any loss, damage or expense
incurred by it or unless and until the insurers or associations receive notice
from the Administrative Agent that the Borrower or such Subsidiary is in default
hereunder, in which event all payments shall be made to the Administrative
Agent; provided, that the insurer may in all events make payments directly to
third parties to whom liability has been established in discharge of guaranties
issued by the insurer or claims against the Borrower, such Subsidiary or
insurer.

(C) In addition, the Borrower and each Subsidiary will, at its sole cost and
expense, (1) assign to the Administrative Agent, by an Assignment of Insurances,
all of the Borrower’s or any applicable Subsidiary’s right, title and interest
in and to each Insurance Policy on such Rigs (including all entries in
protection and indemnity or war risk associations) with respect to the insurance
required hereby and furnish, or use its commercially reasonable efforts to cause
its brokers to furnish, written notice of such assignment to all insurers,
underwriters, clubs and associations with respect to such insurance, and (2) use
its commercially reasonable efforts to cause the insurance brokers and club
managers to deliver certified copies of all policies, contracts, binders,
insurance slips, cover notes and certificates of entry relating to such Rigs on
request and to execute and deliver to the Administrative Agent a letter of
undertaking in connection with the above mentioned insurances and entries.

(D) With respect to any potential claims under any Insurance Policy on such
Rigs, if an Event of Default has occurred and is continuing, the Administrative
Agent may, but shall not be required to, direct the Borrower or the applicable
Subsidiary to make proof of loss, settle and adjust any claims at the reasonable
direction of the Administrative Agent, and the expenses incurred by the
Administrative Agent in the adjustment and collection of such proceeds shall be
paid by the Borrower. The Administrative Agent shall not be liable or
responsible for failure to collect or exercise diligence in the collection of
any proceeds, unless proximately caused by its gross negligence or willful
misconduct.

(v) United States Operations. At all times during which one or more such Rigs is
operating within the jurisdiction of the United States of America, the Borrower
and each applicable Subsidiary shall maintain with respect to such Rigs:

 

44



--------------------------------------------------------------------------------

(A) Insurance or post bonds or maintain approved evidence of financial
responsibility (including, without limitation, qualification as a “qualified
self-insurer” by the United States Coast Guard) with respect to such Rigs to
cover the actual cost of removal of discharged oil for which the Borrower, any
Subsidiary or the Administrative Agent may be held strictly liable (or held
liable due to negligence of the Borrower, such Subsidiary, or any other Person)
under the Clean Water Act of 1977, as amended, the Oil Pollution Act 1990 (33
U.S.C. § 2701 et seq.), as amended, or the Outer Continental Shelf Lands Act, as
amended, or under any other Governmental Requirement, including, without
limitation, any Environmental Law, of any Governmental Authority that, now or in
the future, may apply to such Rigs or to the Borrower or any Subsidiary.

(B) Such worker’s compensation or longshoremen’s and harbor workers’ insurance
as shall be required by applicable law, including endorsements for foreign and
Outer Continental Shelf operations, borrowed servant, voluntary compensation and
in rem claims.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property (including laws, rules,
regulations and orders regarding the ownership and use of each Rig), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and

 

45



--------------------------------------------------------------------------------

diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future Release or threatened Release of any Hazardous Material
on, under, about or from any of the Borrower’s or its Subsidiaries’ Properties,
which failure to commence and diligently prosecute to completion could
reasonably be expected to have a Material Adverse Effect; (v) conduct, and cause
its Subsidiaries to conduct, their respective operations and businesses in a
manner that will not expose any Property or Person to Hazardous Materials that
could reasonably be expected to form the basis for a claim for damages or
compensation; and (vi) establish and implement, and shall cause each Subsidiary
to establish and implement, such procedures as may be necessary to continuously
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five Business Days of
the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
the Borrower or its Subsidiaries or their Properties of which the Borrower has
knowledge in connection with any Environmental Laws if the Borrower could
reasonably anticipate that such action will result in liability to the Borrower
or its Subsidiaries (whether individually or in the aggregate) in excess of
$500,000, not fully covered by insurance, subject to normal deductibles.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Indebtedness, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower or any other
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law.

 

46



--------------------------------------------------------------------------------

Section 8.12 Additional Collateral; Additional Guarantors.

(a) In the event that the Borrower forms, acquires or otherwise permits to exist
any Domestic Subsidiary that is not a Guarantor, the Borrower shall promptly
cause such Domestic Subsidiary to guarantee the Indebtedness pursuant to the
Guaranty Agreement. In connection with any such guaranty, the Borrower shall, or
shall cause such Domestic Subsidiary to, (i) execute and deliver a supplement to
the Guaranty Agreement executed by such Domestic Subsidiary, (ii) pledge all of
the Equity Interests of such Domestic Subsidiary (including, without limitation,
delivery of original stock certificates evidencing the Equity Interests of such
Domestic Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and
(iii) execute and deliver such other additional security documents, closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.

(b) The Borrower will at all times cause all material tangible and intangible
assets of the Borrower and each Domestic Subsidiary to be subject to a Lien of
the Security Instruments, except that no Equity Interests in a Foreign
Subsidiary are required to be pledged.

Section 8.13 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
(ii) immediately upon becoming aware of the occurrence of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.

Section 8.14 DIP Orders.

(a) The Interim Order (if entered), the Final Order and all other orders of the
Bankruptcy Court authorizing or affecting any aspect of the Transactions and all
related motions and pleadings seeking to modify, amend or otherwise affect the
Interim Order or the Final Order filed on behalf of the Borrower or any
Subsidiary, shall (i) first be submitted to Administrative Agent and its
counsel, (ii) be in form and substance acceptable to the Administrative Agent
and its counsel, in their discretion, and (iii) not be modified without the
prior written consent of Administrative Agent or consent given in open court.

(b) The DIP Orders shall provide for usual and customary protections for the
Administrative Agent and the Lenders, including, but not limited to, the
following: (i) as to the Interim Order, notice in the Interim Order of
Borrowers’ intention to waive in the Final Order any right to assert a surcharge
or other claim under Section 506(c) of the Bankruptcy Code against any of the
Collateral, and waiver of such rights in the Final Order (but subject to payment
in full of all amounts due under the Carve-Out); (ii) a waiver of any right to
assert or require marshalling of any Collateral; (iii) preclusion of any
post-petition financing on a priming basis or

 

47



--------------------------------------------------------------------------------

otherwise, other than the credit facilities provided under this Agreement unless
such post-petition financing first satisfies and pays in full the Indebtedness;
and (iv) a finding that the Lenders have acted in good faith in making the
credit facilities provided under this Agreement available to the Borrowers.

(c) The DIP Orders shall also provide that if the Borrower fails to pay the
Indebtedness in full (in cash and in immediately available funds) on or prior to
the Maturity Date (regardless of how the Maturity Date may be brought about),
then, five (5) Business Days after the Administrative Agent delivers a notice of
such Maturity Date to the Borrower, the automatic stay shall (without further
action) be automatically lifted so that the Administrative Agent and the Lenders
can exercise then their remedies against the Collateral without any further
notice to or approval of the Bankruptcy Court. Notwithstanding the foregoing
sentence, if the Loans mature as a result of one of the events described in the
clauses (e) or (f) in the definition of the term “Maturity Date” in Section 1.01
hereof, then the lifting of the automatic stay as described in the preceding
sentence shall be delayed for thirty (30) days during which time period the
Borrower and its Subsidiaries would either (i) develop a plan to liquidate the
Borrower’s and its Subsidiaries’ cold stacked rig assets and reduce Borrower’s
and its Subsidiaries’ ongoing expenditures (which plan shall be subject to the
approval of the Administrative Agent, in its sole and absolute discretion, in
which case the Lenders would allow the liquidation of the Borrower’s and its
Subsidiaries’ cold stacked rig assets in accordance with such plan), or
(ii) close and fund a credit facility with other lenders at which closing and
funding the loan facility provided for in this Agreement would be terminated and
all of the Indebtedness would be paid in full in cash and in immediately
available funds. If by the end of such thirty (30) day period, the Borrower has
not complied with clause (i) or clause (ii), then the automatic stay shall
(without further action) be automatically lifted so that the Administrative
Agent and the Lenders can exercise then their remedies against the Collateral
without any further notice to or approval of the Bankruptcy Court.

(d) For the avoidance of doubt, the Lenders shall not be obligated to fund any
Loans under this Agreement unless and until the entry of an Interim Order or a
Final Order that expressly (i) authorizes the payment in full of the
Pre-Petition Revolving Credit Facility and the release of the Liens securing
such Facility; or (ii) grants Liens to the Administrative Agent (for the benefit
of the Lenders) on the assets of the Borrower and its Domestic Subsidiaries,
which Liens (in favor of the Administrative Agent) prime the Liens securing the
Pre-Petition Revolving Credit Facility.

Section 8.15 Chapter 11 Cases. In connection with the Chapter 11 Cases, the
Borrower will, and will cause each Subsidiary to:

(a) include counsel for the Administrative Agent on any “Special Notice List” or
other similar list of parties to be served with papers in any of the Chapter 11
Cases;

(b) to the extent having applicability to the Borrower or any Subsidiary, comply
with the DIP Orders and all other orders entered by the Bankruptcy Court in the
Chapter 11 Cases; and

 

48



--------------------------------------------------------------------------------

(c) make, pursuant to the Budget (which shall be subject to the Variances), all
payments of its (i) post-petition operating costs and expenses as and when due
and (ii) administrative costs and expenses as and when such administrative costs
and expenses are due and payable, including allowed Professional Expenses, in
each case as approved by the Bankruptcy Court; and

(d) ensure that the Indebtedness shall at all times: (i) have super-priority,
pursuant to Section 364(c)(1) of the Bankruptcy Code, over any and all
administrative expenses specified in Section 503(b) or 507(b) of the Bankruptcy
Code; (ii) be secured by a perfected first priority lien on all of the
Borrower’s and the Guarantor’s Property pursuant to Sections 364(c)(2) and
364(d)(1) of the Bankruptcy Code subject in priority only to the Carve-Out and
Excepted Liens; and (iii) be secured by a best priority available lien on all of
the Borrower’s and the Guarantor’s Property pursuant to Section 364(c)(3) of the
Bankruptcy Code, subject only to the Carve-Out and to Excepted Liens.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, it is agreed that (x) so long as no Event of Default shall have
occurred, to the extent that the payment thereof is consistent with the Budget,
the Borrower shall be permitted to pay compensation and reimburse expenses
allowed and payable on an interim basis under 11 U.S.C. § 331, as the same are
due and payable; and (y) the super-priority claim status of Liens granted to
secure the Indebtedness shall be subject only to Excepted Liens and to a fund
for post-petition fees of Professional Persons retained in the Chapter 11 Cases
by the Borrower or any creditors committee with the approval of the Bankruptcy
Court pursuant to Bankruptcy Code sections 327, 328, 330, 331, 363, 503 and/or
1103, to the extent such fees (including, without limitation, any interim or
final payments of such fees) have been approved by the Bankruptcy Court and do
not exceed, in the aggregate, $3,000,000 (the “Professional Expense Cap”) and
the payment of fees pursuant to 28 U.S.C. §1930 (the “Carve-Out”).

Section 8.16 Operation of Rigs. The Borrower will, and will cause each
Subsidiary to comply with the following with respect to each Rig:

(a)(i) Comply with and satisfy all Governmental Requirements of the jurisdiction
of such Rig’s home port, now or hereafter from time to time in effect, in order
that such Rig shall continue to be documented pursuant to the laws of the
jurisdiction of its home port with such endorsements as shall qualify such Rigs
for participation in the trades and services to which it may be dedicated from
time to time or (ii) not do or allow to be done anything whereby such
documentation is or could reasonably be expected be forfeited.

(b) The Borrower and each Subsidiary which owns or operates, or will own or
operate, one or more such Rigs will, at all times while owning or operating such
Rigs, be qualified to own and operate such Rigs under the laws of the
jurisdiction of such Rig’s registry.

(c) With respect to each Rig that is being actively marketed or operated, keep
such Rig in a good and sufficient state of repair consistent with industry
standards of ownership and management practice employed by owners of mobile
offshore drilling rigs of similar size and type and geographically situated and
so as to maintain the present class of such Rig at its current classification by
any first-class, recognized rating agency, including, without limitation,

 

49



--------------------------------------------------------------------------------

the American Bureau of Shipping, free of recommendations affecting class and
qualifications and change of class.

(d) With respect to each Rig that is being actively marketed or operated:
(i) make or cause to be made all repairs to or replacement of any damaged, worn
or lost parts or equipment such that the value of such Rig will not be
materially impaired, and (ii) except as otherwise contemplated by this
Agreement, not remove any material part of, or item of equipment owned by the
Borrower or any applicable Subsidiary installed on, such Rig except in the
ordinary course of the operation and maintenance of such Rig or unless (A) the
part or item so removed is forthwith replaced by a suitable part or item which
is in the same condition as or better condition than the part or item removed,
is free from any Lien (other than Excepted Liens) in favor of any Person other
than the Administrative Agent and becomes, upon installation on such Rig the
property of the Borrower or such Subsidiary and subject to the security
constituted by the Rig Mortgage or the Security Instruments, if applicable, or
(B) the removal will not materially diminish the value of such Rig.

(e) Submit such Rig to such periodical or other surveys as may be required for
classification purposes and, upon the written request of the Administrative
Agent supply to the Administrative Agent copies of all survey reports and
classification certificates issued in respect thereof.

(f) Subject to Bankruptcy Court prior approval (to the extent that the same is
required), promptly pay and discharge in the ordinary course all debts, damages
and liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Excepted Liens) on or claims enforceable against
such Rig and all tolls, dues, taxes, assessments, governmental charges, fines
and penalties that are material in amount and lawfully charged on or in respect
of such Rig other than any of the foregoing being contested in good faith and,
if necessary, diligently by appropriate proceedings, and, in the event of arrest
of any such Rig pursuant to legal process, or in the event of its detention in
exercise or purported exercise of any such Lien or claim as aforesaid, procure,
if possible, the release of such Rig from such arrest or detention forthwith
upon receiving notice thereof by providing bail or otherwise as the
circumstances may require.

(g) Maintain, or cause to be maintained by the charterer or lessee of any such
Rig, a valid Certificate of Financial Responsibility (Oil Pollution) issued by
the United States Coast Guard pursuant to the Federal Water Pollution Control
Act to the extent that such certificate may be required by applicable
Governmental Requirements for any such Rig and such other similar certificates
as may be required in the course of the operations of any such Rig pursuant to
the International Convention on Civil Liability for Oil Pollution Damage of
1969, or other applicable Governmental Requirements concerning financial
responsibility for liabilities imposed on such Borrower or the Rigs with respect
to pollution by any state or nation or political subdivision thereof.

(h) If the Person operating such Rig is not a Loan Party, promptly remit all
earnings received by such Person from such Rig back to the appropriate Loan
Party. For the avoidance of doubt, “earnings” does not include operating costs
and reasonable management fees as are customary in the industry and which are
set forth and supported by a budget for such Rigs

 

50



--------------------------------------------------------------------------------

which will be delivered to the Administrative Agent on or before such time as
the subject Rig begins operations for such Person.

(i) Cause such Rigs to be managed by the Borrower or one of the Guarantors, or
such other national or international, independent manager of established
reputation engaged in the same or similar operation of mobile offshore drilling
rigs similar to such Rigs, as consented to by the Administrative Agent.

(j) Cause such Rig to be registered under the laws and flag of the jurisdiction
under which such Rig is registered as of the date of execution of this
Agreement.

(k) Operate such Rigs in accordance with applicable insurance requirements from
time to time in effect.

Section 8.17 Post-Closing Requirements. By no later than 10 Business Days after
the funding of the initial Loan hereunder (such date herein referred to as the
“Post-Closing Conditions Date”), the following requirements shall have been
satisfied:

(a) Additional Security Instruments. The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the following: (i) Assignment
of Insurances; and (ii) Assignment of Earnings.

(b) Releases of Existing Liens. All appropriate steps (which shall be
satisfactory to the Administrative Agent) shall have been taken to release, of
record, all of the existing Liens in favor of the administrative agent and the
lenders under the Pre-Petition Revolving Credit Facility, including any such
Liens on (i) the Rigs and (ii) any bank deposit accounts of the Borrower and its
Subsidiaries.

(c) Perfection of Liens. The Loan Parties shall have delivered to the
Administrative Agent all documents (which shall be satisfactory to the
Administrative Agent) appropriate to perfect, of record, the Liens of the
Administrative Agent on the Collateral, including to effect the filing of the
Rig Mortgages;

(d) Rigs. To the extent requested by the Administrative Agent, as to any Rig,
the Administrative Agent shall have received the following: (i) certificates of
ownership or abstracts of title from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Rig by the Borrower or the relevant Guarantor (or
its predecessor); (ii) valid and current ISM/ISPS Code documentation required
with respect to each Rig pursuant to applicable Governmental Requirements;
(iii) the results of maritime registry searches with respect to such Rig,
indicating no record liens other than Liens in favor of the Administrative Agent
and Excepted Liens, in each case, dated not more than 60 days prior to the
Effective Date; (iv) copies of the (A) Certificates of Inspection, (B) Rig
Certificates of Financial Responsibility (Water Pollution) or International Oil
Pollution Prevention Certificate, each issued by the United States Coast Guard
(or the substantial equivalent in the case of foreign assets if available),
(C) Certificates of Classification issued by the American Bureau of Shipping,
(D) Certificates of Documentation or Certificates of Registry issued by the
United States Coast Guard or foreign equivalent, (E) International Load Line

 

51



--------------------------------------------------------------------------------

Certificates issued by the American Bureau of Shipping, and (F) Certificate of
Financial Responsibility required by the Bureau of Ocean Energy Management,
Regulation and Enforcement or the United States Coast Guard, in each case as
applicable and as reasonably requested by the Administrative Agent with respect
to such Rig, in each case, dated not more than 60 days prior to the Effective
Date; and (v) evidence of the class of such Rig and the classification society
with respect to such Rig.

(e) Legal Opinions. The Administrative Agent shall have received opinions of
counsel to the Loan Parties, which opinions shall be satisfactory to the
Administrative Agent, shall be consistent with customary practice, and shall
cover, among other things, entity power and authority, legality, validity,
binding effect and enforceability with respect to the Loans Documents.

(f) Authorized Agent Letters. The Administrative Agent shall have received a
letter from CT Corporation System evidencing the appointment of CT Corporation
System as authorized agent for service of process on each of the Borrower and
each Guarantor under each Loan Document to which they respectively are parties.

(g) Insurance Matters. The Administrative Agent shall have received certificates
of insurance coverage of the Borrower and its Subsidiaries and other evidence
satisfactory to the Administrative Agent demonstrating that the Borrower and its
Subsidiaries are maintaining insurance in accordance with Section 7.12 and
Section 8.07.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, the Borrower covenants
and agrees with the Lenders that:

Section 9.01 Debt. The Borrower will not, and will not permit any Subsidiary to,
incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents;

(b) Debt of the Borrower and its Subsidiaries existing on the date hereof that
is disclosed on Schedule 9.01 hereto;

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

 

52



--------------------------------------------------------------------------------

(d) Debt under Capital Leases not to exceed $100,000;

(e) intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.04(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries; and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms set forth in the Guaranty Agreement;

(f) endorsements of negotiable instruments for collection in the ordinary course
of business;

(g)(i) Debt consisting of performance, bid and customs bonds, letters of credit,
statutory obligations, surety and appeal bonds and other obligations of a like
nature incurred in the ordinary course of business in connection with new,
renewed or extended charter or leases of Rigs entered into after the Effective
Date, and (ii) Debt incurred in the ordinary course of business with respect to
insurance premium financing for insurance being acquired by the Borrower or any
Subsidiary under customary terms and conditions, provided that the aggregate
amount of the liability of the Borrower and its Subsidiaries for Debt described
in the preceding clauses (i) and (ii) shall not exceed $2,500,000 in the
aggregate at any one time outstanding.

(h) other Debt not to exceed $100,000 in the aggregate at any one time
outstanding.

Section 9.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens securing Capital Leases permitted by Section 9.01(d) but only on the
Property under lease.

(d) Liens disclosed on Schedule 9.02 hereto.

(e) Liens on leasehold interests created by the lessor of the applicable leased
premises in favor of a mortgagee of such premises.

(f) Liens for salvage or general average for amounts which are not delinquent or
which are being contested in good faith and, if necessary, by appropriate
proceedings diligently conducted, if reserves with respect thereto are
maintained on the books of the applicable Person in accordance with, and to the
extent required by, GAAP.

Section 9.03 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted

 

53



--------------------------------------------------------------------------------

Payment, return any capital to its stockholders or make any distribution of its
Property to its Equity Interest holders, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock),
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, and (c) to the extent permitted under the Budget, the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

Section 9.04 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.04.

(b) accounts receivable arising in the ordinary course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.04(c), Section 9.04(d) or Section 9.04(e).

(g) Investments made by the Borrower in or to the Guarantors, and (ii) made by
any Subsidiary in or to the Borrower or any Guarantor.

(h) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.04 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.04(h) exceeds $100,000.

 

54



--------------------------------------------------------------------------------

(i) other Investments not to exceed $100,000 in the aggregate at any time;
provided that the Borrower shall not acquire any Rig without the express written
consent of the Administrative Agent.

Section 9.05 Nature of Business; Foreign Operations. Other than on account of
the filing of the Chapter 11 Cases, the Borrower will not, and will not permit
any Subsidiary to, allow any material change to be made in the character of the
business that it was engaged in as of the Effective Date. The Borrower will not,
and will not permit any Subsidiary to, have any Property outside the
jurisdiction of the United States federal courts, except for the operations of
the Borrower’s Foreign Subsidiaries organized and operating in Mexico, which
shall not be changed in any respect after the Effective Date and which shall in
no event involve the retention of more than $850,000 (or the equivalent thereof
in foreign currency) in bank accounts in Mexico.

Section 9.06 Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases), under leases or lease agreements which would
cause the aggregate amount of all payments made by the Borrower and the
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $100,000 in
any period of twelve consecutive calendar months during the life of such leases.

Section 9.07 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.19.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.08 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

 

55



--------------------------------------------------------------------------------

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.10 Mergers, Etc. Other than pursuant to the asset purchase agreement,
a then current copy of which was delivered to the Administrative Agent pursuant
to Section 6.01(n), or any agreement substantially similar thereto that is
acceptable to the Administrative Agent, the Borrower will not, and will not
permit any Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that:

(a) any Subsidiary, Foreign Subsidiary or Non-Filing Subsidiary may participate
in a consolidation with the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or any other Subsidiary that is a Guarantor
(provided that if one of such parties to the consolidation is a Foreign
Subsidiary or a Non-Filing Subsidiary, such Guarantor shall be the continuing or
surviving Person) and if one of such Subsidiaries is a Wholly-Owned Subsidiary,
then the surviving Person shall be a Wholly-Owned Subsidiary; and

(b) for the avoidance of doubt, any Foreign Subsidiary of the Borrower may
participate in a consolidation with any one or more Foreign Subsidiaries;
provided that if one of such Foreign Subsidiaries is a Wholly-Owned Subsidiary,
the survivor shall be a Wholly-Owned Subsidiary; and any Foreign Subsidiary or
owner of a Foreign Subsidiary may be dissolved or liquidated as the Borrower
deems reasonably necessary or desirable.

Section 9.11 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, convey or otherwise transfer any Property except
sales and other dispositions in the ordinary course of business of Properties
having a fair market value not to exceed $100,000 during any month.
Notwithstanding the foregoing, the Borrower shall not sell, exchange, transfer
or otherwise dispose of any Rig except with the prior written consent of the
Administrative Agent.

Section 9.12 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit

 

56



--------------------------------------------------------------------------------

anything to be done which will subject any such Property to a Release or
threatened Release of Hazardous Materials, exposure to any Hazardous Materials,
or to any Remedial Work under, any Environmental Laws, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations,
Release or threatened Release, exposure, or Remedial Work could reasonably be
expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate. Notwithstanding the foregoing or any other provision of this
Agreement or any other Loan Document to the contrary, the Borrower will not, and
will not permit any Subsidiary to, transfer (whether by sale, assignment,
exchange, capital contribution, loan, or otherwise) any cash or other Property
to any Foreign Subsidiary or Non-Filing Subsidiary.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Subsidiary. After the date hereof, neither the Borrower and nor any of its
Subsidiaries shall form or acquire any Domestic Subsidiary or Foreign
Subsidiary. The Borrower shall not permit any material change in the operations
of its Foreign Subsidiaries as such operations exist on the date of this
Agreement, including any material increase in the amount of cash held by such
Foreign Subsidiaries in foreign bank accounts, except as may occur as a result
of its operations or the disposition of any of its properties or its liquidation
or dissolution.

Section 9.15 Changes in Accounting Policies, etc. The Borrower shall not make
any change in (a) any of its accounting policies affecting the presentation of
financial statements or reporting practices, except as required or permitted by
GAAP or any applicable Governmental Requirement, (b) the fiscal year of the
Borrower or any of its Subsidiaries to end on a day other than December 31, or
(c) the Borrower’s method of determining fiscal quarters.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement,
the Security Instruments or Capital Leases creating Liens permitted by
Section 9.02(c)) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.

Section 9.17 Amendment of Material Contracts, etc. The Borrower will not, and
will not permit any Subsidiary to amend, modify, supplement, terminate or waive
any provision of (a) the Borrower’s or such Subsidiary’s organizational
documents, or (b) any material agreement to which the Borrower or any Subsidiary
is a party, in each case, other than any such amendment or other modification
(i) made solely in connection with a transaction that is otherwise permitted

 

57



--------------------------------------------------------------------------------

under this Agreement or (ii) that would not reasonably be expected to have a
Material Adverse Effect.

Section 9.18 Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

Section 9.19 Operation of Rigs. With respect to the each Rig, the Borrower will
not, and will not permit any relevant Subsidiary to:

(a) make any modification to any such Rig which would materially adversely alter
the structure, type or performance characteristics of such Rig or which would
materially reduce the value of such Rig;

(b) undertake or commence upgrades or improvements on any such Rig without the
previous consent of the Administrative Agent and delivery to the Administrative
Agent of a written waiver or subordination of its Liens or its equivalent, such
waiver or subordination to be in form and substance reasonably satisfactory to
the Administrative Agent and executed by the Person providing such upgrades or
improvements

(c) charter any such Rig to, or permit such Rig to serve under any contract
with, a Person (i) or engage in any transaction, which will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, or
(ii) described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (iii) that engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person, if
such transaction or violation would (A) expose the Administrative Agent or any
Lender to any penalty, sanction or investigation or (B) jeopardize the Lien
created by the Rig Mortgages, or (C) reasonably be expected to have a material
adverse effect on any Loan Party or the operation of such Rigs, or any Loan
Party’s ability to load or discharge cargo or to effect repairs on such Rigs;

(d) cause or permit any such Rig to be operated in any manner contrary to law
applicable to it and its operations (except where the failure to operate in
compliance with any such law would not have a material adverse effect on any
Loan Party, such Rig or the Lien created by the applicable Rig Mortgage);

(e) abandon any such Rig in a port outside the United States of America;

(f) engage in any unlawful trade or violate any law or carry any cargo that
shall expose any such Rig to forfeiture or capture;

 

58



--------------------------------------------------------------------------------

(g) operate any such Rig in any place outside of the territorial waters of the
United States;

(h) without giving prior written notice thereof to the Administrative Agent,
change the registered owner, name, flag, official or patent number, as the case
may be, the home port or class of any such Rig;

(i) any act by which any insurance policy or entry required by Section 8.07 may
be suspended, impaired or cancelled, and permit or allow any Rig to undertake
any voyage or run any risk or transport any cargo which may not be permitted by
the Insurance Policies in force, without having previously insured such Rig by
additional coverage to extend to such voyages, risks or cargoes; or

(j) cause or permit any Rig to operate or undertake a voyage to or to sail in
any area which has been declared a war area by the relevant underwriters and
insurance companies and has been included in the list of exclusions from time to
time in effect attached to the war risks insurance policies in the form of the
war risks trading warranties, without first notifying thereof the Administrative
Agent and the war risks underwriters of such Rig and paying any additional
insurance premiums required.

Section 9.20 Certain Bankruptcy Court Matters.

(a) The Borrower will not, and will not permit any Subsidiary to, apply to the
Bankruptcy Court for authority to (i) take any action that is prohibited by the
terms of any of the Loan Documents; (ii) refrain from taking any action that is
required to be taken by the terms of any of the Loan Documents or the DIP
Orders; (iii) permit any Debt or other Claim to be pari passu with or senior to
any of the Indebtedness; or (iv) use any cash proceeds of the Collateral other
than in payment of the Indebtedness or as otherwise expressly authorized in the
Loan Documents.

(b) The Borrower will not, and will not permit any Subsidiary to, seek or
consent to any amendment, supplement or any other modification of any of the
terms of the DIP Orders.

(c) The Borrower will not, and will not permit any Subsidiary to, make any
payment of principal or interest on account of any Claim against the Borrower or
any Subsidiary that arose prior to the Petition Date, other than rent under
leases in existence on the Petition Date, Claims permitted to be paid by the
Budget (which shall be subject to the Variances) and “first day orders” to the
extent approved by order of the Bankruptcy Court, the Claims of critical vendors
to the extent approved by the Administrative Agent, and any other payments
authorized by the Bankruptcy Court.

Section 9.21 Budget. The Borrower will not, and will not permit any Subsidiary
to, make or commit or agree to make any expenditure in any given week that would
exceed the Budget as then in effect for such week (but subject to the
Variances). Compliance with the Budget and the Variances shall be tested on a
weekly basis.

 

59



--------------------------------------------------------------------------------

Section 9.22 Deposit Accounts. After the Post-Closing Conditions Date, the
Borrower will not, and will not permit any Subsidiary to, have any lockbox or
bank account unless the Administrative Agent, the Borrower (or the applicable
Subsidiary) and the bank with which such lockbox or such account is maintained,
have executed a Deposit Account Control Agreement with respect to such lockbox
and/or bank account.

Section 9.23 Press Releases. The Borrower will not, and will not permit any
Subsidiary to, issue any press release regarding the loan facility provided in
this Agreement and the Loan Documents except with the prior approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
except as required by the rules of the exchange on which the Borrower’s
securities are listed or the rules of the SEC.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(g), Section 8.01(j),
Section 8.01(k), Section 8.01(l), Section 8.02, Section 8.03, Section 8.12,
Section 8.13, Section 8.14, Section 8.15, Section 8.16, Section 8.17 or in
Article IX.

(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b), Section 10.01(c) or
Section 10.01(d) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of the Borrower
or such Subsidiary otherwise becoming aware of such default.

 

60



--------------------------------------------------------------------------------

(f) any default or event of default on the part of any Borrower or any
Subsidiary under any agreement, document or instrument which is entered into
after the Petition Date and which relates to any Debt.

(g)(i) the Borrower or any Subsidiary shall fail to comply with any of the
provisions of any DIP Order or any Cash Collateral Order; (ii) a trustee shall
be appointed in any Chapter 11 Case; (iii) the appointment of any Person having
the power to control the operations of the business of any Loan Party over the
objections of the Administrative Agent; (iv) any Chapter 11 Case shall be
dismissed or converted to a case under Chapter 7; (v) the Bankruptcy Court shall
approve a disclosure statement for a Reorganization Plan other than an
Acceptable Plan or a Confirmation Order shall be entered with respect to a
Reorganization Plan that is not an Acceptable Plan; (vi) there shall be filed by
any Loan Party any motion to sell all or a substantial part of the Collateral on
terms that are not acceptable to the Administrative Agent in its sole
discretion; (vii) without the Administrative Agent’s prior written consent, the
Borrower or any Subsidiary shall file any motion to alter, amend, vacate,
supplement, modify, or reconsider, in any respect, any DIP Order or, without the
Administrative Agent’s prior written consent, any DIP Order is amended, vacated,
stayed, reversed or otherwise modified; (viii) the Bankruptcy Court shall enter
an order granting to any Person (other than the Administrative Agent or a
Lender) relief from the automatic stay to foreclose upon a Lien (or to accept a
deed in lieu of foreclosure or the like) with respect to any Property of any
Borrower that has an aggregate book value in excess of $500,000 or to terminate
or otherwise exercise remedies under any material agreement, document or
instrument which is entered into after the Petition Date, whether or not it
relates to any Debt; (ix) the Borrower or any Subsidiary shall file a motion or
other request with the Bankruptcy Court seeking authority to use any cash
proceeds of the Collateral or to obtain any financing under Section 364(c) or
Section 364(d) of the Bankruptcy Code or otherwise secured by a Lien upon any
Collateral (in each case (A) without the Administrative Agent prior written
consent or (B) if such motion fails to contemplate payment in full of the
Indebtedness); (x) without the Administrative Agent’s consent, the Borrower or
any Subsidiary shall discontinue or suspend all or any material part of its
business operations or commence an orderly wind-down or liquidation of any
material part of the Collateral; (xi) the payment by the Borrower or any
Subsidiary of any pre-petition Debt, other than as approved by the Bankruptcy
Court and the Administrative Agent; or (xii) the Borrower or any Subsidiary
shall submit any motion or other pleading in any Chapter 11 Case attacking the
validity or enforceability of any DIP Order or any of the Loan Documents.

(h) the occurrence of any Material Adverse Effect.

(i)(i) one or more post-petition judgments for the payment of money in an
aggregate amount in excess of $500,000 (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer does not dispute coverage and is
not subject to an insolvency proceeding) or (ii) any one or more post-petition
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a post-petition judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such post-petition judgment.

 

61



--------------------------------------------------------------------------------

(j) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing.

(k) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default, at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor.
Notwithstanding any termination of the Commitments in accordance with this
Section 10.02(a), subject to any required approval of the Bankruptcy Court, the
Lenders may, in their sole and absolute discretion (and subject to such terms
and conditions as the Lenders, acting in their sole and absolute discretion, may
impose), continue to provide Loans hereunder in such amounts as the Lenders (in
their sole and absolute discretion) may approve from time to time.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans;

 

62



--------------------------------------------------------------------------------

(v) fifth, pro rata to any other Indebtedness; and

(vi) sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its trustee (for the purposes of the Rig
Mortgages) and agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in

 

63



--------------------------------------------------------------------------------

Article VI, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03; provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither the Syndication Agent nor the
Documentation Agent shall have any obligation to perform any act in respect
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders or
the Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02), and otherwise
the Administrative Agent shall not be liable for any action taken or not taken
by it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders hereby waive the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower),

 

64



--------------------------------------------------------------------------------

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower, and the Administrative Agent may be removed at any
time with or without cause by the Majority Lenders. Upon any such resignation or
removal, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 11.07 Administrative Agent as a Lenders. The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Administrative Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party. Each

 

65



--------------------------------------------------------------------------------

Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any of
its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or its Subsidiaries. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates. Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

66



--------------------------------------------------------------------------------

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender Bank hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents. Each Lender hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.11 or is otherwise authorized by the terms
of the Loan Documents.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 5 Greenway Plaza, Suite 2700, Houston, Texas
77046, Attention of the Chief Executive Officer (Telecopy No. 713-369-7312);

(ii) if to the Administrative Agent, to it at D.E. Shaw Direct Capital
Portfolios, L.L.C., 10000 Memorial Drive, Suite 500, Houston, Texas 77024,
Attention of Debbie Blank (Telecopy No. 713-292-5454); and

(iii) if to the Lender, to it at D.E. Shaw Direct Capital Portfolios, L.L.C.,
10000 Memorial Drive, Suite 500, Houston, Texas 77024, Attention of Debbie Blank
(Telecopy No. 713-292-5454).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or

 

67



--------------------------------------------------------------------------------

privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date without the
written consent of each Lender affected thereby, (iv) release any Guarantor
(except as set forth in the Guaranty Agreement), release all or substantially
all of the Collateral (other than as provided in Section 11.10), or (v) change
any of the provisions of this Section 12.02(b) or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and

 

68



--------------------------------------------------------------------------------

appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED BY ANY
OF THEM IN CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS
SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE
THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON

 

69



--------------------------------------------------------------------------------

OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER
OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under Section 12.03(a) or (b), each Lender
severally agrees to pay to such the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

 

70



--------------------------------------------------------------------------------

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in Section 12.04(b)(iii)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it).

(i) From and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02 and Section 12.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment).

(ii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

(iii) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and

 

71



--------------------------------------------------------------------------------

directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement, the Notes and the Loan Documents
to secure obligations of such Lender, including, without limitation, any pledge
or assignment to secure obligations to any Person.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 5.01, Section 5.02 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT

 

72



--------------------------------------------------------------------------------

THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or other similar
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.07 Severability; Conflicts. Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. It is agreed that the
provisions of this Agreement and of other Loan Documents shall be subject in all
respects to the terms and provisions of the DIP Orders, and in the event that
any provision in this Agreement or any other Loan Document is in direct conflict
with, or inconsistent with, any provisions of any DIP Order, the provisions of
such DIP Order shall govern and control.

Section 12.08 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND

 

73



--------------------------------------------------------------------------------

DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c) THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS AND HEREBY
CONFERS AN IRREVOCABLE SPECIAL POWER, AMPLE AND SUFFICIENT, TO CT CORPORATION
SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK CITY, NEW
YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT WITH RESPECT TO ANY SUCH ACTION
OR PROCEEDING IN NEW YORK TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH PROCEEDING AND
AGREES THAT THE FAILURE OF SUCH AGENT TO GIVE ANY ADVICE OF ANY SUCH SERVICE OF
PROCESS TO THE BORROWER SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE
OR OF ANY CLAIM BASED THEREON. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE BORROWER AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT ON THE TERMS AND FOR THE PURPOSES OF
THIS PROVISION. EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.08.

 

74



--------------------------------------------------------------------------------

Section 12.09 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.10 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) subject to agreement containing
provisions substantially the same as those of this Section, to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) subject to agreement containing
provisions substantially the same as those of this Section, to any investor or
prospective investor of any Lender or any Lender’s Affiliates, (h) subject to
agreement containing provisions substantially the same as those of this Section,
to any financing sources of any Lender or its Affiliates and to the agents or
representatives of such financing sources and to any rating agency, collateral
management servicer or other such service provider in connection with any
financing that any Lender (or its Affiliates) may obtain, (i) with the consent
of the Borrower, or (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.10 or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section 12.10, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or a Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.10 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Borrower, the Borrower’s Subsidiaries,
the Administrative Agent, each Lender and the respective Affiliates of each of
the foregoing (and the respective partners, directors, officers, employees,
agents, advisors and other representatives of the aforementioned Persons), and
any other party, may disclose to any and all Persons, without limitation of any
kind (a) any information with respect to the U.S. federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding the U.S. federal or state income tax treatment of such
transactions (“tax structure”), which facts shall not include for this purpose
the names of the parties or any other person named herein, or information that
would permit identification of the parties or such other persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or tax structure, and (b) all materials of any

 

75



--------------------------------------------------------------------------------

kind (including opinions or other tax analyses) that are provided to the
Borrower, the Administrative Agent or such Lender relating to such tax treatment
or tax structure.

Section 12.11 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.11 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.11. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

 

76



--------------------------------------------------------------------------------

Section 12.12 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent or any Lender for any reason whatsoever. There are no third
party beneficiaries (other than the Indemnitees as set forth in Section 12.03).

Section 12.14 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[SIGNATURES BEGIN NEXT PAGE]

 

77



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     SEAHAWK DRILLING, INC.       By:  

/s/ RANDALL D. STILLEY

      Name:  

Randall D. Stilley

      Title:  

President and Chief Executive Officer

[Signature Page 1 to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     D. E. SHAW DIRECT CAPITAL PORTFOLIOS, L.L.C.,
as Administrative Agent       By:   /s/ W. TODD HUSKINSON       Name:  

W. Todd Huskinson

      Title:  

Authorized Signatory

[Signature Page 2 to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

LENDER:     D. E. SHAW DIRECT CAPITAL PORTFOLIOS, L.L.C.,
as the Lender       By:  

/s/ W. TODD HUSKINSON

      Name:  

W. Todd Huskinson

      Title:  

Authorized Signatory

[Signature Page 3 to Debtor-in-Possession Credit Agreement]